


EXHIBIT 10.2

ADDENDUM #2 TO EMPLOYMENT AGREEMENT OF JULY 3, 2000

This Addendum #2 to the July, 3, 2000, Employment Agreement (“Agreement”)
between Kevin G. Kroger “Kroger”) and Puradyn Filter Technologies Incorporated
(“PFTI”), is made and entered into effective November 16, 2017 (“Effective
Date”).

Recitals



A.

Kevin Kroger and Puradyn Filter Technologies Incorporated entered into an
employment agreement on July 3, 2000. As part of the compensation promised to
Kroger in that agreement, Kroger is entitled to a $600,000 Life Insurance Policy
as evidenced by Section #2(c)(ii), Compensation, Executive Perquisites,
Benefits, and Other Compensation.  



B.

Kroger, in his desire to show his confidence and belief in the future
performance of PFTI, and to conserve PFTI cash resources at this time, agrees to
amend Section #2 (c)(ii), Compensation, Executive Perquisites, Benefits, and
Other Compensation, of his employment contract.

AGREEMENT:



1.

In lieu of and in exchange for the $600,000 Life Insurance Policy, Kroger will
accept a $300,000 Life Insurance Policy.



2.

All other terms and conditions of the July 3, 2000 Employment Agreement remain
in full force and effect.




EMPLOYEE:

 

EMPLOYER:

Kevin G. Kroger

 

Puradyn Filter Technologies, Inc.

 

 

 

 

 

 

/s/Kevin G. Kroger

 

/s/Joseph V. Vittoria

Kevin G. Kroger

 

Joseph V. Vittoria

President and Chief Operating Officer

 

Chairman and Chief Executive Officer






